COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ROBYN LAVINE NENNINGER
                                              MEMORANDUM OPINION *
v.   Record No. 1415-95-3                         PER CURIAM
                                                APRIL 30, 1996
LOUIS CHARLES NENNINGER, III


           FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                       James F. Ingram, Judge

            (Barbara Hudson, on briefs), for appellant.
            (Robert J. Smitherman; Daniel, Vaughan, Medley &
            Smitherman, on brief), for appellee.



     Robyn Lavine Nenninger (mother) appeals the decision of the

circuit court denying her motion for support arrearages and

increased child and spousal support from Louis Charles Nenninger,

III (father).   On appeal, mother raises the following issues:

whether the trial court abused its discretion in refusing to

certify her hearing transcript and written statement, whether the

trial court erred in refusing to award support arrearages, and

whether the trial court entered a void child support order that

deviated from the statutory child support guidelines.     Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.   Accordingly, we summarily affirm

the decision of the trial court.   Rule 5A:27.



     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                     Refusal to Certify Transcript

     The trial court hearing was conducted on April 20, 21, 26

and 27, 1995, and was transcribed by a court reporter.    The final

decree was entered on June 14, 1995.    Mother filed a partial

transcript of the hearing and a written statement in lieu of

transcript with the trial court on June 23, 1995, to which father

objected.   On August 21, 1995, the trial judge entered a

"Statement In Lieu of Judges's [sic] Certificate Pursuant to Rule

5A:8," in which the judge found that he was unable to sign

mother's written statement.    The judge noted that the hearing

took four days, a full transcript was available, he had

insufficient recollection to certify the proposed statement, and

mother had the economic means to obtain a complete transcript.
     The trial judge did not err by refusing to certify mother's

written statement.     White v. Morano, 249 Va. 27, 30, 452 S.E.2d.

856, 858 (1995).   In interpreting Rule 5:11(d), which parallels

the provisions of Rule 5A:8, the Virginia Supreme Court stated

that it would not transfer from an appellant to a trial judge

"the burden to draft narrative statements when, as here, a court

reporter was present at trial and, due to the passage of time and

lack of notes, the judge could not remember the testimony well

enough to certify a disputed narrative."     Id. at 32, 452 S.E.2d

at 859.   Moreover, mother's financial ability to obtain a

complete transcript was not significant.     Id.

     Accordingly, our review of the additional arguments raised



                                   2
by mother in her appeal is limited to the record before us.
          Because the judgment of the court below is
          presumed to be correct, the onus is upon the
          appellant to provide the reviewing court with
          a sufficient record from which it can be
          determined whether the trial court erred as
          the appellant alleges. If an insufficient
          record is furnished, the judgment appealed
          from will be affirmed.


Id. at 30, 452 S.E.2d at 858.

                          Support Arrearages

     Mother sought to recover support arrearages based upon the

support award made by the juvenile and domestic relations

district court, which was appealed to the circuit court.      Upon

entry of the circuit court's support order, the district court

order was superseded.   "Orders of the district court requiring

support of a spouse remain in full force and effect until
reversed or modified by the court to which an appeal has been

perfected . . . ."   Martin v. Bales, 7 Va. App. 141, 145-46, 371
S.E.2d 823, 826 (1988) (emphasis added).       See Code § 20-79(a).

     Although this Court subsequently ruled that the circuit

court's order was erroneous, the circuit court had jurisdiction

over the subject matter and the parties.       Its order, though

reversed, was not void.    "A void judgment is one that has been

procured by extrinsic or collateral fraud or entered by a court

that did not have jurisdiction over the subject matter or the

parties."   Rook v. Rook, 233 Va. 92, 95, 353 S.E.2d 756, 758

(1987) (citations omitted).    The reversal of the circuit court's

order did not revive the superseded district court order, which


                                  3
had been annulled "as completely as if there had been no previous

trial."     Walker v. Department of Public Welfare, 223 Va. 557,

563, 290 S.E.2d 887, 890 (1982).

     The record before us is not sufficient to determine what

facts formed the basis for the trial court's decision.

Therefore, mother has failed to demonstrate either factual or

legal error in the trial court's finding that no support

arrearages existed.
                             Child Support

     The trial court's calculation of child support is based upon

father's monthly income of $7,341, minus $635 in spousal support,

and $1,000 in monthly income imputed to mother.    Mother contends

the trial court erred in failing to include a 1994 bonus of

$19,866, which was received in April 1995, and that the trial

court's order is void because the court deviated from the

statutory guidelines without making written findings.    The record

on appeal is insufficient for us to determine what findings the

trial court made concerning father's bonus payment and whether

there was evidence to support those findings.    Therefore, in the

absence of a sufficient record, we cannot say the trial court

committed error.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                     Affirmed.




                                   4